DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed December 17, 2021, was granted March 17, 2022.  Therefore, this application will be accorded special status.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 17-26) in the reply filed on July 6, 2022 is acknowledged.  The traversal is on the grounds that so serious burden upon the Office.  This is not found persuasive because the search for the CRISPR polypeptide, complex, and cell is different than a search for targeting a polynucleotide sequence.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2022.  It is noted that Applicants also amended claims 1 and 17, as well as withdrawn claims 13 and 27 on July 6, 2022.
Accordingly, claims 1-12 and 17-26 are under examination.

Information Disclosure Statement
The Information Disclosure Statements filed December 22, 2021; February 24, 2022; April 18, 2022; and June 30, 2022 have been considered.  In addition, the Inter Partes Review request filed July 17, 2018, and denied on January 22, 2019, has been fully considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
Paragraph [00936] contains sequences that require the presence of sequence identifiers, and it is unclear if they are listed in the Sequence Listing.
Where the description, drawings, or claims of a patent application discuss a sequence that is set forth in the Sequence Listing, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description, drawings, or claims, even if the sequence is also embedded in the text of the description, drawings, or claims of the patent application.
In response to this office action, Applicant must comply with the sequence rules, 37 CFR 1.821 - 1.825, by submitting a substitute computer readable form (CRF) copy of the Sequence Listing, a substitute paper copy of the Sequence Listing, an amendment specifically directing its entry into the application, and a statement that the paper and computer readable copies are the same and include no new matter.  
The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

Specification
The disclosure is objected to because of the following informalities: 
Each page of each Figure should be described.
The Tables at pages 136, 166, 234, 269-271, 366, 424-427, 447-462, 588-593, and 651-657 should be numbered consecutively.
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code at paragraphs [00217], [00662], [00961], [001049] (2), [001107], [001151], [001178], [001181], [001276], [001283], [001286], [001360], [001610], and [001747].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.
Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10 and 12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15-16, 24, and 35-42 of U.S. Patent No. 9,790,490. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘490 patent claims Cpf1-CRISPR systems with guide sequences for a target sequence and the instant application claims CRISPR-Cas Type V-A polypeptides.  The ‘490 patent’s Cpf1 is a Type V-A CRISPR polypeptide, as required by the instant claims.  While the ‘490 patent does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B.  The ‘490 patent claims that the guide polynucleotide comprises at least one modified nucleotide.  The ‘490 patent claims that the composition can be delivered via viral vectors.  The ‘490 patent claims that the proteins comprise one or more nuclear localization signals.  The ‘490 patent claims that the effector protein is codon optimized for eukaryotic cell expression.  The ‘490 patent claims that the composition can be delivered in an exosome or liposome.  Therefore, the instant claims are not patentably distinct from the issued claims.   

 	Claims 1-10 and 12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 22-23, 26-30, 33, and 29 of U.S. Patent No. 10,669,540.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘540 patent claims methods of modifying a target locus of interest in a eukaryotic cell, while the instant application claims compositions comprising the Cpf1 CRISPR protein.  While the ‘540 patent does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B. The ‘540 patent claims that the guide polynucleotide comprises at least one modified nucleotide.  The ‘540 patent claims that the composition can be delivered via viral vectors.  The ‘540 patent claims that the proteins comprise one or more nuclear localization signals.  The ‘540 patent claims that the effector protein is codon optimized for eukaryotic cell expression.  The ‘540 patent claims that the composition can be delivered in an exosome or liposome.   While the ‘540 patent does not claim a CRISPR Type V-A system or composition comprising the CRISPR-Type V-A system or composition Cpf1 complex, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of modifying the target locus claimed the ‘540 patent could be accomplished using the instantly claimed CRISPR Type V-A systems and complexes as required by the ‘540 patent claims.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that, in order to cleave a target in a eukaryotic cell, the system/composition must be within the eukaryotic cell in order to effect the cleavage and/or binding to a target site.  

	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,648,020.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘020 patent claims methods of detecting a target locus of interest in a eukaryotic cell.  While the ‘020 patent does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B).  While the ‘020 patent does not claim a CRISPR Type V-A system or a composition comprising Cpf1 complex, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of detecting he target locus claimed the ‘020 patent could be accomplished using the instantly claimed CRISPR Type V-A systems and complexes as required by the ‘020 patents claims.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that even a modified Cpf1/Type V-A CRISPR polypeptide having reduced activity or nickase activity would be considered to be catalytically active unless all activity was achieved. Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that, in order to cleave a target in a eukaryotic cell, the system/composition must be within the eukaryotic cell in order to effect the cleavage and/or binding to a target site.  

Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 21, and 23-24 of U.S. Patent No. 11,091,798.    
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘798 patent claims Cpf1-CRISPR systems with guide sequences for a target sequence and the instant application claims CRISPR-Cas Type V-A polypeptides.  The ‘798 patent’s Cpf1 is a Type V-A CRISPR polypeptide, as required by the instant claims.  While the ‘798 patent does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B).  The ‘798 patent claims that the guide polynucleotide comprises at least one modified nucleotide, and can be catalytically inactive.  The ‘798 patent claims that the Cas polypeptide is linked to a heterologous functional domain.  Therefore, the instant claims are not patentably distinct from the issued claims.   

	Claims 1-9 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, 17, 21, and 27-28 of U.S. Patent No. 11,286,478.   
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘478 patent claims methods of detecting a target locus of interest in a eukaryotic cell.  While the ‘478 patent does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B).  The ‘478 patent claims a CRISPR Type V-A system or composition, or a composition comprising a Cpf1 complex.  The ‘478 patent claims that the guide polynucleotide comprises at least one modified nucleotide, and can be catalytically inactive.  The ‘478 patent claims that the Cas polypeptide is linked to a heterologous functional domain.  Therefore, the instant claims are not patentably distinct from the issued claims.   

Claims 17-19 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-9, 28-31, and 41-42 of copending Application No. 16/063,643 (reference application).    
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘643 application and the instant application claim modified Cpf1-CRISPR systems with guide sequences for a target sequence and the instant application claims systems, compositions, which are capable of directing sequence specific binding to a eukaryotic cell target sequence.  The modified Cpf1-CRISPR systems of the ‘643 application encompass the instantly claimed CRISPR Type V-A polypeptides and engineered nucleic acid components.  The ‘643 application claims that the composition can hybridize with a target sequence in a eukaryotic cell, which is interpreted as being codon-optimized for a eukaryotic cell.  Therefore, the claims are not patentably distinct.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claims 1-4, 7, 8, 17-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 29, 65-73 of copending Application No. 16/071,896 (reference application).    
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘896 application and the instant application claim modified Cpf1-CRISPR systems with guide sequences for a target sequence and the instant application claims systems, compositions, which are capable of directing sequence specific binding to a eukaryotic cell target sequence.  The modified Cpf1-CRISPR systems of the ‘896 application encompass the instantly claimed CRISPR Type V-A polypeptides and engineered nucleic acid components.  Therefore, the instant claims are not patentably distinct from the issued claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claims 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 14, and 16-19  of copending Application No. 16/095,170 (reference application).     	
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘170 application claims Cpf1-CRISPR systems with guide sequences for a target sequence and the instant application claims CRISPR-Cas Type V-A polypeptides.  The ‘170 application’s Cpf1 is a Type V-A CRISPR polypeptide, as required by the instant claims.  While the ‘170 application does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B).  The ‘170 application claims that the guide polynucleotide comprises at least one modified nucleotide, and can be catalytically inactive.  The ‘170 application claims that the Cas polypeptide is linked to a heterologous functional domain.  The ‘170 application claims the presence of a nuclear localization signal and that the polypeptide is codon optimized.  Therefore, the instant claims are not patentably distinct.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10, 12, 17-24, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11  of copending Application No. 16/095,207 (reference application).    
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘207 application claims Cpf1-CRISPR systems with guide sequences for a target sequence and the instant application claims CRISPR-Cas Type V-A polypeptides and compositions.  The ‘207 application’s Cpf1 is a Type V-A CRISPR polypeptide, as required by the instant claims. The ‘207 application claims that the system and composition comprise a heterologous functional domain.  While the ‘207 application does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B).  The ‘207 application claims that the guide polynucleotide comprises at least one modified nucleotide.  The ‘207 application claims that the composition can be delivered via viral vectors.  The ‘207 application claims that the proteins comprise one or more nuclear localization signals.  The ‘207 application claims that the effector protein is codon optimized for eukaryotic cell expression.  The ‘207 application claims that the composition can be delivered in an exosome or liposome.   Therefore, the instant claims are not patentably distinct from the issued claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 17-18, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of copending Application No. 16/400,026 (reference application).    
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘026 application claims Type V Cas proteins for modifying a target locus of interest in a eukaryotic cell, as does the instant application.  While the ‘026 application does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B.  The ‘026 application claims that the guide polynucleotide comprises at least one modified nucleotide.  The ‘026 application claims that the composition can be delivered via viral vectors.  The ‘026 application claims that the proteins comprise one or more mutations.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13, and 16-18 of copending Application No. 16/909,064 (reference application).    
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘064 application claims compositions comprising Type V Cas proteins and polynucleotide guides for modifying a target locus of interest in a eukaryotic cell, as does the instant application.  While the ‘064 application does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B).  The ‘064 application claims that the guide polynucleotide comprises at least one modified nucleotide.  The ‘064 application claims that the composition can be delivered via viral vectors, including adenoviral, lentiviral, and adeno-associated viral vectors.  The ‘064 application claims that the proteins comprise one or more nuclear localization signals.  The ‘064 application claims that the effector protein is linked to a functional domain.  The ‘064 application claims that the composition can be delivered in an exosome or liposome.  The ‘064 application claims that the Cas polypeptide is present in the composition as mRNA.  The ‘064 application claims that the Cas polypeptide can have mutations that render it catalytically inactive.  The ‘064 application claims that the composition can hybridize with a target sequence in a eukaryotic cell, which is interpreted as being codon-optimized for a eukaryotic cell.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Claims 1-12 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 30-32, and 35-36 of copending Application No. 16/909,101 (reference application).    
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘101 application claims methods of detecting a target locus of interest in a eukaryotic cell.  While the ‘101 application does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B).  The ‘101 application claims that the composition can be delivered via viral vectors, including adenoviral, lentiviral, and adeno-associated viral vectors.  The ‘101 application claims that the proteins comprise one or more nuclear localization signals.  The ‘101 application claims that the effector protein is linked to a functional domain.  The ‘101 application claims that the composition can be delivered in an exosome or liposome.  The ‘101 application claims that the Cas polypeptide is present in the composition as mRNA.  The ‘101 application claims that the Cas polypeptide can have mutations that render it catalytically inactive.  The ‘101 application claims that the composition can hybridize with a target sequence in a eukaryotic cell, which is interpreted as being codon-optimized for a eukaryotic cell.  While the ‘101 application does not claim a CRISPR Type V-A system or composition, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of detecting he target locus claimed the ‘101 application could be accomplished using the instantly claimed CRISPR Type V-A systems and complexes as required by the ‘101 application’s claims.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that even a modified Cpf1/Type V-A CRISPR polypeptide having reduced activity or nickase activity would be considered to be catalytically active unless all activity was achieved. Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that, in order to cleave a target in a eukaryotic cell, the system/composition must be within the eukaryotic cell in order to effect the cleavage and/or binding to a target site.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 7-10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 9-12 of copending Application No. 17/034,553 (reference application).    
	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘553 application claims eukaryotic cells comprising the Cpf1 CRISPR system/complex and the instant application claims CRISPR-Cas Type V-A polypeptides, compositions comprising the polypeptides and polynucleotide components, and cells comprising the polypeptides/compositions.  The ‘553 application’s Cpf1 is a Type V-A CRISPR polypeptide, as required by the instant claims.  While the ‘553 application does not explicitly claim the CRISPR Type V-A polypeptides, compositions, or that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B.  The ‘553 application claims that the guide polynucleotide comprises at least one modified nucleotide.  The ‘553 application claims a viral vector delivery, which may be a lentiviral, adenoviral, or adeno-associated viral vector. The ‘553 application claims delivery via liposomes, While the ‘553 application does not claim the CRISPR Type V-A system or composition, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that, in order to obtain the claimed eukaryotic cell(s), one would be in possession of the CRISPR Type V-A polypeptide and polynucleotide components.  Therefore, the instant claims are not patentably distinct from the issued claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/554,314 (reference application).    
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘314 application claims compositions comprising Cas polypeptide and polynucleotide guides for modifying a target locus of interest in a eukaryotic cell and that the Cas polypeptide has a RuvC-like domain and a zinc finger, but does not have an HNH domain.  The ‘314 application also claims that the polypeptide comprises a heterologous functional domain.  The ‘314 application claims that the proteins comprise one or more nuclear localization signals.  The ‘314 application claims that the Cas polypeptide can have mutations that render it catalytically inactive.  The ‘314 application claims that the composition can hybridize with a target sequence in a eukaryotic cell, which is interpreted as being codon-optimized for a eukaryotic cell.  Therefore, the claims are not patentably distinct.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11-13, 19, and 28 of copending Application No. 17/666,248 (reference application).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘248 application claims compositions comprising a guide RNA and a Cpf1 effector protein that is able for form a complex with the guide RNA, as does the instant application.  While the ‘248 application does not explicitly claim that the polypeptide has a RuvC-like domain, but not an HNH domain, or a zinc finger domain, these characteristics are inherent in a Cpf1/Type V-A CRISPR polypeptide (see the instant specification at paragraph [00155] and Figures 100A-100B).  The ‘248 application claims that the Cpf1 is linked to a functional domain.  Therefore, the claims are not patentably distinct.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636